DETAILED ACTION
	This action is in response to the applicant’s reply field on September 22, 2021. Claims 1-20 are pending and addressed below. 

Response to Amendment
Claims 1, 10, and 17 have been amended. Claims 1-20 are pending and addressed below. 

In response to the amendments to claims 1, 10 and 17 to provide further clarity to the claims the rejections of claims 1-20 under 35 USC 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments, filed September 22, 2021 with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 USC 102(a)(1) and 35 USC 103 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Magnuson, US 2016/0060980 (hereinafter Magnuson)” and “herein Camacho Cardenas, US 2020/0326226 (hereinafter Camacho Cardenas)”, for the following reasons:

Magnuson discloses a drilling machine with a pipe life monitoring system. The system includes a drill string with rotary head and pipe segment, a sensor, and a controller including a processor for receiving the sensor data transmitted by the sensor. The system further includes a tubular validation system for comparing actual tubular specifications (i.e. weight) to threshold specifications to determing if the tubular is suitable for continued use.
Magnuson does not disclose the sensor data including a torque output of an electric drive motor of the rotary drill head assembly or a hydraulic fluid pressure.

Camacho Cardenas discloses a pipe life monitoring system.  The system includes a sensor to monitor and transmit sensor data, a controller with processor to receive sensor data, calculating the weight of the drill string using sensor data, and calculating a second weight of the drill string.
Camacho Cardenas does not disclose the sensor data including a torque output of an electric drive motor of the rotary drill head assembly or a hydraulic fluid pressure or calculating a pipe weight ratio based on a calculated weight of the pipe segment and a manufacturing weight of the pipe segment and transmitting a pipe segment failure warning to an operator of the drilling machine if a predetermined weight ratio threshold value is exceeded. 

Magnuson and Camacho Cardenas fail to suggest alone, or in combination, the limations of “the sensor data including a torque output of an electric drive motor of the rotary drill head assembly or a hydraulic fluid pressure” as recited in claims 1 and 10 or “receiving initial sensor data from a pressure sensor or a torque sensor, the pressure sensor configured to measure a hydraulic fluid pressure, the torque sensor configured to measure a torque output of an electric drive motor of the rotary drill head assembly” as recited in claim 17.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676